Citation Nr: 0939357	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision, which denied the 
Veteran's service connection claims.

The Veteran testified before the undersigned during a March 
2008 videoconference hearing.  The transcript has been 
associated with the claims file.

This matter was remanded in June 2008 for further evidentiary 
development.  It now returns for appellate review.  

The issue of entitlement to service connection for PTSD is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


FINDING OF FACT

The Veteran's hypertension was not manifest during service or 
within one year of discharge, and it is not related to any 
event or injury in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 I. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 I. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2004 fully satisfied the second and 
third elements under the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The RO sent the Veteran a March 2006 letter which fully 
satisfied the duty to notify provisions.  Id.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, given 11 months to 
respond with additional argument and evidence, the claim was 
readjudicated, and an additional supplemental statement of 
the case (SSOC) was provided to the Veteran in May 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With respect to his hypertension claim, the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes an examination is not needed for his 
hypertension because the only evidence indicating the Veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran contends that he has hypertension as a result of 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Post-service medical records establish that the Veteran has 
been diagnosed with hypertension.  As such, the first element 
under Hickson has been satisfied.  The Board turns to the 
issues of in-service incurrence and nexus.  

The Veteran's service treatment records are silent as to any 
complaints, treatment, or diagnosis of high blood pressure or 
hypertension.  Specifically, his May 1969 entrance physical 
examination report shows that his blood pressure was 132/70 
and his April 1971 separation examination shows a blood 
pressure reading as 120/70.  These readings show normal blood 
pressure.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1)(2008)(hypertension means the diastolic blood pressure is 
90 mm or greater and isolated systolic hypertension means 
that the systolic blood pressure is 160 mm or greater and the 
diastolic blood pressure is less than 90 mm).  

Despite the Veteran's contentions that he was diagnosed with 
hypertension in 1972 at the Newington Veterans' Hospital, the 
only VA treatment record from Newington Veterans' Hospital is 
dated in 1971 and is silent as to any sort of diagnosis for 
high blood pressure or hypertension.  The first medical 
record associated with the claims file which indicates a 
diagnosis of hypertension is dated in January 2005.  

During the March 2008 video conference hearing, the Veteran 
testified that he suffered from high blood pressure while in-
service and was diagnosed with high blood pressure in 1972 at 
the Newington Veterans' Hospital.  He testified that his 
service in Vietnam was extremely stressful.  With respect to 
the Veteran's allegations, a layman is generally incapable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, hypertension is not a condition capable of lay 
diagnosis, much less the type of condition that can be 
causally related to military service.  See Espiritu, supra.  
See also Woelhaert v. Nicholson, 21 Vet App 456 (2007).  

Furthermore, the Board finds that the Veteran's statements 
regarding the continuity of his symptoms are contradicted by 
the absence of any treatment for symptoms of hypertension or 
diagnosis of hypertension during service or within one year 
following service discharge.  Post-service medical records 
provide that he did not seek medical treatment for any 
complaints of hypertension for nearly 34 years after service 
discharge.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  The Board 
finds that the medical evidence outweighs the Veteran's 
statements regarding continuity of symptoms offered many 
years after service.  In sum, the Board accords the Veteran's 
arguments limited probative weight.  Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran also submitted statements from his two sisters, 
his ex-wife, and his mother.  However, these statements do 
not discuss the Veteran's high blood pressure or 
hypertension.  Instead, they describe the Veteran's change in 
behavior and manner and speak to his claim of PTSD.  As such, 
they do not support his service connection claim for 
hypertension.

Based upon the foregoing, there is no persuasive evidence 
that the Veteran's hypertension was caused or aggravated by 
his active duty.  The preponderance of the evidence is 
against a nexus between his current hypertension and service.  
Service connection must be denied on a direct basis.  See 
Hickson, supra.

Furthermore, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular-renal disease 
(including hypertension) becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no 
showing of a diagnosis of hypertension or a heart disability 
within one year of separation from service.  The Veteran 
cannot benefit from the presumption.

In sum, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's hypertension 
was incurred in or is related to service.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



REMAND

Unfortunately, the issue of entitlement to service connection 
for PTSD must be remanded for further evidentiary 
development. 

In its June 2008 remand, the Board found that the evidence 
was sufficient to warrant an attempt to verify the Veteran's 
alleged stressors and, if verified, a VA examination should 
be scheduled to confirm the diagnosis of PTSD and assess the 
etiology of said diagnosis.  The directive requiring 
verification from the United States Army and Joint Services 
Records Research Center (JSRRC) was not contingent upon the 
Veteran replying to additional VA requests for statements in 
support of his claim of service connection for PTSD.  
However, the RO premised the request for stressor 
verification upon the Veteran's response.  Since, the Veteran 
did not reply to the RO's August 2008 letter, the RO issued a 
memoranda indicating that there was insufficient information 
to verify his stressors and issued a February 2009 
supplemental statement of the cast (SSOC).  

Contrary to the RO's findings, the Board again finds that 
there is sufficient evidence of record to request 
verification of the Veteran's alleged stressors from JSRRC.  
Specifically, during the Veteran's March 2008 video 
conference hearing, he referred to a stressful incident where 
he witnessed a fellow soldier killed in Vietnam.  His January 
2005 PTSD questionnaire indicates that throughout his tour of 
duty he had combat exposure during his active duty service in 
Vietnam.  From June 1970 through August 1970, the Veteran 
indicated that he was assigned to Company D of the 84th 
Engineers Battalion and recalled frequent firefights, mortar 
attacks, rocket attacks, sniper attacks at jobs sites and on 
convoys, as well as witnessing Korean soldiers killing 
Vietnamese civilians, including women and children during 
this time.  In this questionnaire, he then stated that he was 
transferred to Company C of the 389th Engineer Battalion from 
August 1970 to April 1971.  In a December 2004 private 
treatment note, the Veteran indicated that while in Company C 
(from August 1970 to April 1971) he was dispatched to the 
Montanyard Village for four months at the end of his tour 
where he witnessed the death of American soldiers, Vietnamese 
soldiers and civilians, to include witnessing the killing of 
his friend who died in his arms.  This would indicate that he 
witnessed such stressful events sometime between January 1971 
and April 1971.  These dates are sufficiently specific to 
file a request with JSRRC to attempt to verify the Veteran's 
in-service stressors.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the case is remanded in order for the 
RO to request verification of the Veteran's alleged in-
service stressors and possible VA examination is such 
stressors are in fact verified.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should prepare a letter asking 
the JSRRC (previously the U.S. Armed 
Services Center for Research of Unit 
Records (CRUR)) or any other 
appropriate agency to provide any 
available information which might 
corroborate the Veteran's alleged 
stressor(s).  Specifically, a request 
should be made to search for unit 
records from Company D 84th Engineer 
Battalion regarding attacks occurring 
from June 1970 to August 1970 and from 
Company C 389th Engineer Battalion from 
approximately January 1971 to April 
1971.    

2.	If and only if the in-service stressor 
events are verified, the RO should 
schedule the Veteran for a VA 
psychiatric examination to determine 
whether his PTSD is as likely as not 
etiologically related to his verified 
stressors.  The claims folder and a 
copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and 
he or she should accomplish any 
indicated special tests, studies or 
additional consultations.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

3.	Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in the VA's efforts to develop his 
claim, including reporting for any scheduled VA examination 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. §  3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


